DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Response to Arguments
In response to 35 USC 112, filed 06/27/2022, the rejection of 35 USC 112 is withdrawn in light of claim amendment. 

In response to, applicant’s argument with respect to independent claims 1, 17, 20 and their respective dependent claims, regarding limitations “disclosing a final nonce and a start height of a nonce chain of a node to other nodes; wherein the final nonce and the start height are disclosed to the other nodes after generating the nonce chain and before verifying whether the node is eligible to serve as the consensus node”.

Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the on the newly recited reference being applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026).

Re. claim 1, Setty discloses a method for selecting a consensus node in an apparatus for generating a blockchain, comprising: 
disclosing a final nonce and a start height of a nonce chain of a node to other nodes (Setty discloses A heartbeat transaction 410 allows a given client to share its current view of the VOL 130 (e.g., from the client's the local copy 140) with the other clients as a transaction incorporated into the transaction block 220 for the next state of the blockchain 200 hosted in the VOL 130 [0043]. A transaction that has a cryptographic hash of the tail value and its height submitting to the client [0044]);
reading a nonce from a nonce chain (Setty discloses a final or given state of another VOL 130; a nonce [0027]. The query service 340 is operable to determine whether the requesting user has access to read from or write to the VOL 130 identified in a given query or request before that query or request is implemented on the VOL 130 [0038]. the blockchain 200 will have a height of zero (h0); after a first transaction block 220a is appended, the blockchain 200 will have a height of one (h1) [0030]); 
performing an operation on the read nonce and previous height information (Setty discloses the hash and height are digitally signed by the given client's signature key to allow each client to understand which other clients have seen a given state of the VOL 130 and to prevent the heartbeat transactions 410 from being spoofed by another client or the ledger's host [0044]. the period is defined as a length of time, a difference in blockchain heights, a number of transactions (from a given client or from more than one client), and combinations thereof 0063]); 
and comparing a result of the operation with a reference value in order to select the node as the consensus node (Setty teaches a level of consensus from the clients regarding the state of the blockchain 200 ( e.g., X of Y clients agree that the tail value or height of the blockchain 200 is equal to Z) [0031], comparing the height or tail of the blockchain to determine (select) the consensus);
wherein the final nonce and the start height are disclosed to the other nodes after generating the nonce chain and before verifying whether the node is eligible to serve as the consensus node (Setty discloses a transaction that has a cryptographic hash of the tail value and its height submitting to the client [0044]).  
Although Setty discloses finding the consensus node, Setty does not explicitly teach but Furukawa teaches the final nonce is used for verifying whether the node is eligible to serve as the consensus node in at least one of the other nodes (Furukawa teaches block contains header digest value and a nonce [0064]. Perform verification of the received block [0065]. When the verification is correct, forms the consensus with another blockchain apparatus [0067]. reference information digest value matches a reference information digest value included in the block [0060], performing verification in order to form the consensus node).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Setty to include the final nonce is used for verifying whether the node is eligible to serve as the consensus node in at least one of the other nodes as disclosed by Furukawa. One of ordinary skill in the art would have been motivated to managed nodes in the participating network since there is an increase growth of blockchain and can reduce storage costs, can concentrate limited computational resources in block generation (mining) and can obtain mining remuneration more efficiently. (Furukawa [0003] [0094]).

Re. claim 2, the combination of Setty-Furukawa teach the method of claim 1, wherein the nonce chain is a hash chain (Setty discloses the chaining service increments the blockchain 200 (e.g., moving from h.sub.0 to h.sub.1, h.sub.1 to h.sub.2, etc.) when a transaction block 220 is provided, to produce an updated state 230 as a new tail for the blockchain 200 and a digital signature of the updated state 230 [0035]).  

Re. claim 3, the combination of Setty-Furukawa teach the method of claim 1, further comprising: generating the nonce chain (Setty discloses the chaining service increments the blockchain 200 (e.g., moving from h.sub.0 to h.sub.1, h.sub.1 to h.sub.2, etc.) when a transaction block 220 is provided, to produce an updated state 230 as a new tail for the blockchain 200 and a digital signature of the updated state 230 [0035]).  

Re. claim 4, the combination of Setty-Furukawa teach the e method of claim 3, wherein generating the nonce chain comprises: generating the nonce chain using a master key that is kept private by the node (Setty discloses the client devices 110 securely maintain the private keys of their associated clients, and use the private keys to sign transactions, which the ledger server 120 is operable to verify based on the associated public key [0023]. The digital signature of the hashed seed block uses a signature key (e.g., a private key for the VOL 130 or the ledger server 120 maintaining the VOL 130) [0027]. the hash and height are digitally signed by the given client's signature key to allow each client to understand which other clients have seen a given state of the VOL 130 [0044], heights form the nonce chain).  

Re. claim 7, the combination of Setty-Furukawa teach the method of claim 1, wherein performing the operation comprises: hashing the read nonce and the previous height information (Setty discloses the hashing algorithm used to construct the blockchain 200, and the ordered list of transactions maintained by the VOL 130 is enabled to reconstruct the tail value (i.e., the associated updated state 230 for a given " height" in transaction blocks 220 added) of the blockchain 200 at any point in the history of the blockchain 200. Hashing a seed of the block (nonce) [0027]).  

Re. claim 8, the combination of Setty-Furukawa teach the method of claim 1, wherein the previous height information includes a hash value of a header of a previous block (Setty discloses a receipt for the current transaction block 220, and a receipt for the previous transaction block 220 as inputs and provides an updated state 230 [0035], the previous block contains hash values of the previous block).  

Re. claim 9, the combination of Setty-Furukawa teach the method of claim 1, further comprising: disclosing the final nonce value of the nonce chain (Setty discloses a nonce [0027]), the start height from which the nonce chain starts being used (A height of the blockchain [0029]), and an address of the node to other nodes (clients (recipients of a transaction) are identified via a public key [0023]. Identifying a height in the blockchain from which data are requested [0039]).

Re. claim 10, the combination of Setty-Furukawa teach the method of claim 9, further comprising: registering nonce chain information of the other nodes in an elite pool (Setty discloses the VOL 130 maintains the tail value of the blockchain 200 (i.e., the state with the greatest height) as well as all of the transactions issued to the VOL 130 to provide an auditable chain to the clients [0037]), wherein the nonce chain information includes an address of a corresponding node, a final nonce value of a corresponding nonce chain, and a start height from which the corresponding nonce chain starts being used (Setty discloses clients (recipients of a transaction) are identified via a public key [0023]. Identifying a height in the blockchain from which data are requested [0039]. A transaction that has a cryptographic hash of the tail value and its height submitting to the client [0044]. the chaining service 320 creates a genesis state 210 and a digital signature of the genesis state 210 from inputs of a hashed value of a block (e.g., a seed block) and a receipt received from the secure storage service 330. When initializing a blockchain 200 for a VOL 130, the chaining service 320 is provided with an identifier for the VOL 130 [0034]. The chaining service increments the blockchain [0035]).  

Re. claim 11, the combination of Setty-Furukawa teach the method of claim 9, wherein the address of the node includes at least one of a public key and a value through which the node is identified (Setty discloses Clients (as initiators or recipients of a transaction) are identified via a public key of a public/private key pair associated the client [0023]. the initial balances of each client's respective account being tracked by the VOL 130; a final or given state of another VOL 130; a nonce, such as, for example, a timestamp; or an identifier for the VOL 130 [0027]).  

Re. claim 13, the combination of Setty-Furukawa teach the method of claim 1, wherein the nonce read from the nonce chain is used as a nonce of a hash function such that all nodes, including the node are provided with an opportunity for calculation, through which a node is selected as the consenses node, only once for each height (Setty discloses a level of consensus from the clients regarding the state of the blockchain 200 ( e.g., X of Y clients agree that the tail value or height of the blockchain 200 is equal to Z) [0031]. The hash and height are digitally signed by the given client's signature key to allow each client to understand which other clients have seen a given state of the VOL 130 and to prevent the heartbeat transactions 410 from being spoofed by another client or the ledger's host [0044]. the period is defined as a length of time, a difference in blockchain heights, a number of transactions (from a given client or from more than one client), and combinations thereof 0063], comparing the height or tail of the blockchain to determine (select) the consensus).

Re. claim 20, Setty discloses apparatus for generating a blockchain, comprising: at least one processor (Setty discloses processing unit [0077]); 
and a memory for storing at least one instruction executed by the at least one processor (Setty discloses a processing unit and memory [0077]), wherein the at least one instruction is executed by the at least one processor to cause the apparatus to disclose a final nonce and a start height of a nonce chain of a node to other nodes (Setty discloses A heartbeat transaction 410 allows a given client to share its current view of the VOL 130 (e.g., from the client's the local copy 140) with the other clients as a transaction incorporated into the transaction block 220 for the next state of the blockchain 200 hosted in the VOL 130 [0043]. A transaction that has a cryptographic hash of the tail value and its height submitting to the client [0044]), such that an operation is performed using the read nonce and previous height information (Setty discloses the hash and height are digitally signed by the given client's signature key to allow each client to understand which other clients have seen a given state of the VOL 130 and to prevent the heartbeat transactions 410 from being spoofed by another client or the ledger's host [0044]. the period is defined as a length of time, a difference in blockchain heights, a number of transactions (from a given client or from more than one client), and combinations thereof 0063]), and such that a result of the operation is compared with a reference value in order to select the node as a consensus node (Setty teaches a level of consensus from the clients regarding the state of the blockchain 200 ( e.g., X of Y clients agree that the tail value or height of the blockchain 200 is equal to Z) [0031], comparing the height or tail of the blockchain to determine (select) the consensus),
wherein the final nonce and the start height are disclosed to the other nodes after generating the nonce chain and before verifying whether the node is eligible to serve as the consensus node (Setty discloses a transaction that has a cryptographic hash of the tail value and its height submitting to the client [0044]).
Although Setty discloses finding the consensus node, Setty does not explicitly teach but Furukawa teaches the final nonce is used for verifying whether the node is eligible to serve as the consensus node in at least one of the other nodes (Furukawa teaches block contains header digest value and a nonce [0064]. Perform verification of the received block [0065]. When the verification is correct, forms the consensus with another blockchain apparatus [0067]. reference information digest value matches a reference information digest value included in the block [0060], performing verification in order to form the consensus node).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Setty to include the final nonce is used for verifying whether the node is eligible to serve as the consensus node in at least one of the other nodes as disclosed by Furukawa. One of ordinary skill in the art would have been motivated to managed nodes in the participating network since there is an increase growth of blockchain and can reduce storage costs, can concentrate limited computational resources in block generation (mining) and can obtain mining remuneration more efficiently. (Furukawa [0003] [0094]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026) and in further view of Mahoney (US 20200366495).

Re. claim 12, the combination of Setty-Furukawa teach the method of claim 1, the combination of Setty-Furukawa teach the do not explicitly teach but Mahoney teaches wherein, in order to prevent all nodes, including the node, from predicting whether each of the nodes is selected as a consensus node for a block subsequent to a previous block until the previous block is generated, the consensus node is selected using information related to the previous block (Mahoney teaches the consensus methods in this disclosure, an increase in blockchain height of 10 may be sufficient. To sum up, before peer nodes will respond to a node requesting blockchain information, or any other information set, the requesting node may have to have an appropriate age [0117]. All nodes create the next block and come to consensus electing that block into the blockchain, so no single node has enough power to affect this type of double spend [0156]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa to include wherein, in order to prevent all nodes, including the node, from predicting whether each of the nodes is selected as a consensus node for a block subsequent to a previous block until the previous block is generated, the consensus node is selected using information related to the previous block as disclosed by Mahoney. One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining if the node is malicious, improves security by preventing malicious node to enter (Mahoney [0104]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026), and in further view of Juels (US 20190182049).

Re. claim 5, the combination of Setty-Furukawa teach the method of claim 4, the combination of Setty-Furukawa do not explicitly teach but Juels teaches wherein generating the nonce chain using the master key comprises: generating a base using the master key (Juels teaches the number of times to apply the hash function to obtain the repeatedly-hashed verification value may be determined based on the initial counter value. (For example, where the counter value is s the hash function may be applied a number of times determined by n-s, where n is a predetermined positive integer.) [0013]); generating a hash chain by repeatedly hashing the base multiple times (Juels teaches The hash chain head value is equal the result of applying a predetermined hash function to the verification value a plurality of times [0024]); and setting a start height from which the hash chain starts to be used (Juels teaches start and end values (s.sub.0.sup.(2),s.sub.1.sup.(2))=(3,4) [0058]. a digitally signed hash chain head value. The tag is initialized with a counter value of zero and a random initial verification value. The hash chain head value is initialized by applying a cryptographic hash function to the initial verification value a predetermined number of times [Abstract and 0087]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa to include wherein, when the result of hashing is not equal to the final nonce value, the first node is demoted when generating a block or using the blockchain as disclosed by Juels. One of ordinary skill in the art would have been motivated to make this modification for the purpose of verifying appropriate counter manipulation by the entities handling the device (Juels [0040]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026), and in further view of Simplicio Junior et al. (US 20190245703, hereinafter Simplicio).

Re. claim 6, the combination of Setty-Furukawa teach the method of claim 1, the combination of Setty-Furukawa do not explicitly teach but Simplicio teaches wherein a length of the nonce chain is determined according to a period at which a block is periodically generated (Simplicio teaches 128-bit linkage seed ls.sub.i(0). Then, if the RA's request covers .tau. certificate time periods, LA.sub.i iteratively computes a .tau.-long hash chain ls.sub.i(t)=Hash(la_id.sub.i.parallel.ls.sub.i(t-1)), where la_id.sub.i is LA.sub.i's identity string and 1.ltoreq.t.ltoreq..tau [0096]. p.gtoreq.1 is a suitable padding length. For example, when k=256 and the hash function employed is SHA-256, adopting 1.ltoreq.p<192 would allow the underlying compression function to be called only once when computing any node of the tree [224]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa to include wherein a length of the nonce chain is determined according to a period at which a block is periodically generated as disclosed by Simplicio. One of ordinary skill in the art would have been motivated to make this modification for the purpose of increase or reduce the length of the activation periods without incurring the repetition of security strings (Simplicio [0147]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026), Mahoney (US 20200366495), and in further view of Ronnow et al. (US 20200410491 hereinafter Ronnow).

Re. claim 14, the combination of Setty-Furukawa teach the method of claim 1, wherein, the combination of Setty-Furukawa do not explicitly teach but Mahoney teaches when a number of nodes that are able to participate in distributed consensus is n, when a minimum number of nodes required for the distributed consensus is x (Mahoney teaches Each node may attempt to keep a minimum number of connections c to other active nodes open at all times [0123]), and when a cumulative probability that a number of selected nodes is equal to or less than the minimum number is k (Mahoney teaches the probability approaches 1 that there exists a single ballot of transactions network wide. Conversely, the probability of any nodes that have a transaction ballot that is different from the aforementioned network wide single ballot of transactions approaches 0 [0088]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa to include when a number of nodes that are able to participate in distributed consensus is n, when a minimum number of nodes required for the distributed consensus is x, and when a cumulative probability that a number of selected nodes is equal to or less than the minimum number is k disclosed by Mahoney. One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining if the node is malicious, improves security by preventing malicious node to enter (Mahoney [0104]).
The combination of Setty-Furukawa-Mahoney do not explicitly teach but Ronnow teaches a number of distributed consensus nodes is controlled by variables n, x and k (Ronnow teaches Additionally, N, M, P and Q are all parameters that the one or more data processing nodes may optimize, to achieve highest possible performance. Some parameters, in particular, N may be determined in consensus with other nodes on the network. The parameter N is typically agreed upon by consensus with the other nodes (Q), where M is a parameter that is selected by the data processing node to accommodate the P clients connecting thereto [0183]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa-Mahoney to include a number of distributed consensus nodes is controlled by variables n, x and k as disclosed by Ronnow. One of ordinary skill in the art would have been motivated to make this modification for the purpose of greater transparency, enhanced security, improved traceability, increased efficiency and speed of transactions (Ronnow [0104]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Setty et al. (US 20180089683 hereinafter Setty) in view of Furukawa (US 20200402026), Mahoney (US 20200366495), Ronnow et al. (US 20200410491 hereinafter Ronnow), and in further view of Andreou et al. (US 20200125979 hereinafter Andreou).

Re. claim 15, the combination of Setty-Furukawa-Mahoney-Ronnow teach the method of claim 14, the combination of Setty-Furukawa-Mahoney-Ronnow do not explicitly teach but Andreou teaches wherein k, which is the cumulative probability, has a binomial distribution characteristic (Andreou teaches The sum of these Bernoulli trials in the stream, normalized to the probability space of [0,1], give rise to a Binomial-distributed random variable [0046]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa-Mahoney-Ronnow to include wherein k, which is the cumulative probability, has a binomial distribution characteristic as disclosed by Andreou. One of ordinary skill in the art would have been motivated to make this modification for the purpose of normalized to the probability space of [0,1] (Andreou [0046]).

Re. claim 16, the combination of Setty-Furukawa-Mahoney-Ronnow teach the method of claim 14, the combination of Setty-Furukawa-Mahoney-Ronnow do not explicitly teach but Andreou teaches wherein a probability that the node is selected as the consensus node is Px,k, which is a probability value acquired by conducting a Bernoulli trial based on the variables n, x and k (Andreou teaches the sum of these Bernoulli trials in the stream, normalized to the probability space of [0,1], give rise to a Binomial-distributed random variable [0046]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Setty-Furukawa-Mahoney-Ronnow to include wherein a probability that the node is selected as the consensus node is Px,k, which is a probability value acquired by conducting a Bernoulli trial based on the variables n, x and k as disclosed by Andreou. One of ordinary skill in the art would have been motivated to make this modification for the purpose of normalized to the probability space of [0,1] (Andreou [0046]).

Allowable Subject Matter
Claims 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art, either alone or in combination does not expressly disclose subtracting the start height from the height of the new block, then hash the nonce based on the subtraction, and comparing hash with the final nonce to verify the consensus node. The amended claim language and the applicant’s remarks in response to the Office Action distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.
Therefore, Independent claim 17 along with dependent claims 18-19 are in condition of allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MagerKurth et al. (US 10824759) discloses the first node may distribute the first block to one or more nodes of the blockchain. The nodes may each attempt to solve a cryptographic puzzle based upon the header for the first block and a nonce. When a node solves the cryptographic puzzle, that node may transmit the solution to the other nodes to verify the solution. In one aspect, if a majority of the nodes verify the solution, then a consensus is formed that the first block should be added to blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496